*395Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this cii-cuit.
PER CURIAM:
Reco Taylor, a federal prisoner, appeals the district court’s order adopting portions of the report and recommendation of the magistrate judge and denying relief on his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Taylor v. United States, No. 3:08-cv-03610-JFA (D.S.C. Oct. 1, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.